DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-9 are pending and are under examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities:  
	In claim 1, step S3, “overheating” should be “heating”, as “overheating” is grammatically incorrect in the context. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN110938759A; Espacenet English machine translation cited and attached), as evidenced by The Aluminum Association (NPL; International Alloy Designations and Chemical Composition Limits for Wrought Aluminum and Wrought Aluminum Alloys, January 2015, page 10; hereinafter called “AA Teal Sheet”), in view of Kondoh et al. (US 20050016638 A1), Dong et al. (CN107739870A; Espacenet English machine translation cited and attached), Guo et al. (CN110846514A; Espacenet English machine translation cited and attached), and Han et al. (US 20140219861 A1).
Regarding claim 1, Chen discloses a production process of an in-situ authigenic aluminum-based composite material for an aluminum profile (Abstract), which meets the claimed “method for preparation of an aluminum matrix composite”
With regard to “S1, evenly mixing a reaction salt KBF4 powder, a reaction salt K2TiF6 powder and a reaction auxiliary Na3AlF6 powder”, Chen teaches mixing potassium fluorotitanate K2TiF6, potassium fluoroborate KBF4 and cryolite Na3AlF6 uniformly to obtain a mixed reaction salt ([0012], claim 1 of Chen).
With regard to “S2, drying the powder mixed in the step S1”, Chen teaches “the drying temperature of the reaction salt is 200-230° C., and the drying time is 1-2 h” ([0016], claim 2 of Chen).
	With regard to “S3, putting commercial purity aluminum in a resistant furnace, heating and melting the commercial purity aluminum and overheating to 800-810° C” Chen teaches melting a pure aluminum ingot (meets the claimed “commercial purity”) in a furnace (meets the BRI of the claimed “resistant furnace”), and keeping the molten aluminum at 830-850°C ([0011], claim 1 of Chen), which is close but not overlapping with the claimed range of 800-810°C. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I.).
	With regard to “S4…evenly scattering the mixed powder in the step S2 onto the surface of the melt” Chen teaches adding the uniformly mixed reaction salt in step b to the described aluminum liquid in step a, and accompanied by stirring, so that the aluminum liquid is fully reacted [0013]. With regard to “the surface”, it is prima facie expected that the melt has a surface onto/into which the mixed reaction salt of Chen is added. In view of the salt being mixed together, and in view of the salt being in solid form, it is understood that the salt is in the form of powder/particles, which meets the claimed “mixed powder”.
	With regard to “S4…melting the mixed powder to form a flux layer that floats on the surface of the melt”, as discussed above, in view of the salt powder being the same salt compounds, and in view of the salt powder being subjected to the substantially similar/higher aluminum melt temperature of 830-850°C, and being within the same base (aluminum) melt, the result would be a flux layer that floats on the surface of the melt, which meets the limitation. This is additionally evidenced by [0041]-[0042] of Chen, which discusses that the aluminum liquid is at the bottom and the “upper reaction residual salt” is at the top. With regard to “S4… controlling reaction temperature, and maintaining the temperature for a certain period”, Chen teaches that the reaction temperature is 840°C and is stirred for 1 hour [0041], which meets the claimed controlling and maintaining limitations.
	With regard to “S5, upon stripping off reaction salt residues on the surface, performing mechanical agitation on the melt”, as discussed above, Chen teaches “after the reaction of the molten aluminum in step c is completed, the residual salt of the reaction in the molten aluminum is separated and removed, and the molten aluminum is drawn out from the bottom of the furnace through a ceramic pipe or the molten aluminum is discharged from the bottom of the furnace. The method separates the lower aluminum liquid from the upper reaction residual salt” [0042], which meets the BRI of the claimed “stripping off reaction salt residues” and “mechanical agitation”, because discharging molten aluminum means the aluminum has been agitated to some extent, in view of it flowing out through a ceramic pipe or the bottom of the furnace.
	With regard to “S6, sequentially adding alloys of Si, Cu, Cr, Mn, Ti, Zn and Mg, and maintaining the temperature for a certain period to completely melt the elements of the alloys”, Chen teaches adding an intermediate alloy to the separated aluminum liquid to prepare the required TiB2/6061 composite aluminum alloy [0043]. An aluminum 6061 alloy contains Si, Cu, Cr, Mn, Ti, Zn, and Mg (see AA Teal Sheet, AA 6061 composition in Table). Thus, although Chen does not explicitly state that “alloys” (plural) are added “sequentially”, it would have been obvious to add alloys that would result in the same final product; the prior art (Chen) includes each of the listed elements; a person of ordinary skill in the art could have combined the elements as claimed by the known method of simply adding the elements/alloys to the melt, as it would perform the same function as if they were added all at once (such as one intermediate alloy containing all of the listed elements as taught by Chen); a person of ordinary skill in the art would recognize that the result of having the same final product would be predictable – due to the law of conservation of mass, and in view of the alloying elements not being removed or changed, adding elements sequentially vs. all at once would result in the same final product (See MPEP 2143 A.). It has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IV. C.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add alloys of Si, Cu, Cr, Mn, Ti, Zn, and Mg separately, as an equivalent alternative to predictably yield the same final product as Chen who teaches that the final alloy composition contains all of the above-listed elements, but does so via one intermediate alloy containing all of said elements.
	With regard to “S9, pouring the melt into a metal mold”, although not explicitly stated, Chen teaches that the aluminum matrix composite is “prepared”, and in view of it being in the form of a melt and is later in solid form, it is understood that it is cast into a mold, which is one of the most common methods of producing a product from a melt. It nonetheless would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to pour the melt into a metal mold, as doing so would allow for the molten aluminum to be processed and cooled into the final desired (solid) shape.
	Chen is silent regarding the following limitations:
In step S1, mixing the salt in in a V-type mixer;
In step S4, stripping off oxide scale on the surface of the melt, and scattering powder by a powder sprayer, 
	In step S7, evenly scattering a slag-cleaning agent onto the surface of the melt by a powder sprayer, introducing high-purity argon with a flow rate of 3 L/h, performing mechanical agitation, stirring and degassing for a certain period, and then stripping off scum on the surface;
and in step S8, performing ultrasonic treatment on the melt in the step S7 at an ultrasonic frequency for a certain period.

Kondoh teaches a magnesium-based composite material (Abstract) and further teaches mixing powders using “conventionally known means, such as a mixing grinder, for example, a V-type mixer…” [0231], [0144].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of using a V-type mixer as the apparatus to perform the mixing required by Chen (see [0012] and claim 1 of Chen), to predictably yield the result of a uniformly mixed powder (Kondoh, [0144], [0231]) of salts.
Kondoh is silent regarding the following limitations:
In step S4, stripping off oxide scale on the surface of the melt, and scattering powder by a powder sprayer, 
	In step S7, evenly scattering a slag-cleaning agent onto the surface of the melt by a powder sprayer, introducing high-purity argon with a flow rate of 3 L/h, performing mechanical agitation, stirring and degassing for a certain period, and then stripping off scum on the surface;
and in step S8, performing ultrasonic treatment on the melt in the step S7 at an ultrasonic frequency for a certain period.
	
	With regard to the claimed “S4, stripping off oxide scale on the surface of the melt”, Dong teaches a method of making a high aluminum (Example 1 has over 40% Al; see table in [0035]) zinc base composite material (Abstract) and further teaches a step of removing the oxide scale on the surface [0011] (after melting [0010]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s process to include Dong’s step of stripping off oxide scale on the surface of the melt, as removing oxides can improve wear resistance and stretching properties (Abstract). In the metallurgical arts, oxides of the base metal are typically considered as impurities, and are therefore desired to be removed, absent an indication that the oxide is preferred.
Dong is silent regarding the following limitations:
In step S4, scattering powder by a powder sprayer, 
	In step S7, evenly scattering a slag-cleaning agent onto the surface of the melt by a powder sprayer, introducing high-purity argon with a flow rate of 3 L/h, performing mechanical agitation, stirring and degassing for a certain period, and then stripping off scum on the surface;
and in step S8, performing ultrasonic treatment on the melt in the step S7 at an ultrasonic frequency for a certain period.
	
	With regard to the claimed “S4…scattering powder by a powder sprayer”, Guo teaches an efficient recycling method for recycled aluminum (Abstract) and renders obvious the use of a powder sprayer for applying granular material [0012]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of Chen in view of Kondoh and Dong as discussed above to apply the powder salt of Chen via a powder sprayer as taught by Guo, as using a powder sprayer to apply/distribute powder is a known technique when smelting metals/alloys such as aluminum-based materials.
With regard to the claimed “S7, evenly scattering a slag-cleaning agent onto the surface of the melt by a powder sprayer, introducing high-purity argon with a flow rate of 3 L/h, performing mechanical agitation, stirring and degassing for a certain period, and then stripping off scum on the surface” Guo further teaches removing floating oxidized slag [0012], and using a refining powder sprayer to blow granular refining agent into the melt [0012].
With regard to the use of high-purity argon, Guo teaches using an inert gas (Abstract), specifically nitrogen in one embodiment [0034]. However, in the genus of inert gases, argon is a known and common alternative to nitrogen as an inert gas, as it is even more inert in view of argon being even less reactive than nitrogen, as argon is a noble gas; additionally, a person of ordinary skill in the chemical arts would understand that using high purity materials is generally preferable, and such is applicable to gases, as the gas will not contaminate the alloy and deteriorate its properties. Therefore, it would have been obvious to use simple substitution of nitrogen with argon to arrive at the claimed high-purity argon gas.
With regard to the flow rate of 3 L/h choosing the appropriate flow rate would simply be a matter of routine experimentation to a person of ordinary skill in the art, based on the given materials, container size, and time and material constraints, and supply gas’s pressure and temperature. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the claimed flow rate of 3 L/h, absent an indication that the flow rate is critical. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  (MPEP 2144.05 II. A.).
Guo teaches stirring [0023], meeting the claimed mechanical agitation and stirring; degassing [0007], [0021], [0027], which meets the claimed “degassing for a certain period”; Guo further teaches removing scum via burning [0024], [0027], [0036], meeting the claimed “stripping scum”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to include the Guo’s steps of removing oxidized slag from the surface by using a refining powder sprayer to blow granular refining agent into the melt, and using an inert gas, to yield the predictable result of ensuring the quality of the aluminum in the final product (Abstract). 
Guo is silent regarding: in step S8, performing ultrasonic treatment on the melt in the step S7 at an ultrasonic frequency for a certain period.

Han teaches a method of producing particulate-reinforced composites (Abstract) and further teaches using ultrasonic vibration treatments to change the morphology of the reinforcement phase from being long and rod-like/needle-like to being spherical or blocky [0023], [0032], which leads to better mechanical properties in a composite [0032].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo to include the step of using ultrasound vibration treatment technique to break up the large sized reinforcement phase particles into smaller, morphologically spherical/blockier particles, in order to predictably improve the mechanical properties [0032].
Regarding claim 2, Chen, Kondoh, Dong, Guo, and Han teach the method of claim 1 above, and Chen further teaches drying the salt at 200-230°C for 1-2 hours [0016], which overlaps with the claimed range of 200-250°C for 2-3 hours. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.).
Regarding claim 3, Chen, Kondoh, Dong, Guo, and Han teach the method of claim 1 above, and although not explicitly stated in Chen, the purpose of using K2TiF6 and KBF4 powder is to form TiB2 particles as the reinforcement phase [0023], and TiB2 has a Ti to B ratio of 1:2. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select K2TiF6 and KBF4 such that the Ti to B ratio is 1:2, as such a ratio is the stoichiometrically correct ratio for generating TiB2 without an excess of reagents.
Chen further teaches that the mass ratio of K2TiF6 and KBF4 is 1:20-1:10 (5-10%), which overlaps with the claimed range of 10-20%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.).
Regarding claim 4, Chen, Kondoh, Dong, Guo, and Han teach the method of claim 1 above, and Chen further teaches that, as discussed above, in view of the salt powder being the same salt compounds, and in view of the salt powder being subjected to the substantially similar/higher aluminum melt’s temperature of 830-850°C, and being within the same base (aluminum) melt, the result would be a flux layer that floats on the surface of the melt, which is evidence of the reaction having occurred. This is additionally evidenced by [0041]-[0042] of Chen, which discusses that the aluminum liquid is at the bottom and the “upper reaction residual salt” is at the top. Chen additionally teaches that the reaction temperature is 840°C and is stirred for 1 hour [0041], which meets the claimed reaction temperature and durations. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.).
Regarding claim 5, Chen, Kondoh, Dong, Guo, and Han teach the method of claim 1 above, and Chen further teaches that the stirring speed can be 100-300 r/min, which overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.).
	With regard to the claimed duration of 3-5 mins, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed duration of 3-5 min, as it would simply be a matter of routine experimentation to determine the appropriate duration for mixing in order to ensure that the reagents are fully used, the reaction is complete, without stirring for additional time in order to be more efficient with time and save costs.
Regarding claim 6, Chen, Kondoh, Dong, Guo, and Han teach the method of claim 1 above. With regard to “the elements Si, Cr and Mn are respectively added in the form of intermediate alloys AlSi20, AlCr10, AlMn10 and AlTi20, the elements Cu, Zn and Mg are added in the form of pure metals”, Chen teaches adding an intermediate alloy to the separated aluminum liquid to prepare the required TiB2/6061 composite aluminum alloy [0043]. An aluminum 6061 alloy contains Si, Cu, Cr, Mn, Ti, Zn, and Mg (see AA Teal Sheet, AA 6061 composition in Table). Thus, although Chen does not explicitly state that the claimed “intermediate alloys” (plural) are added, it would have been obvious to select and add alloys that would result in the same final product; the prior art (Chen) includes each of the listed elements; a person of ordinary skill in the art could have combined the elements as claimed by the known method of simply adding the elements and/or alloys containing the desired alloys to the melt, as it would perform the same function as if they were added all at once (such as one intermediate alloy containing all of the listed elements as taught by Chen); a person of ordinary skill in the art would recognize that the result of having the same final product would be predictable – due to the law of conservation of mass, and in view of the alloying elements not being removed or changed, adding elements sequentially vs. all at once would result in the same final product (See MPEP 2143 A.). It has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IV. C.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add alloys of Si, Cu, Cr, Mn, Ti, Zn, and Mg separately (or pure elements thereof), as an equivalent alternative to predictably yield the same final product as Chen who teaches that the final alloy composition contains all of the above-listed elements, but does so via one intermediate alloy containing all of said elements. With regard to the temperature range of 730-750°C, Chen teaches that when the reaction salt is added, it is maintained at 840°C [0041], and does not disclose further increasing or decreasing the temperature when the intermediate alloy is added [0042]-[0043]; thus, it is prima facie expected that the temperature is still at about 840°C when the intermediate alloy is added, which is close, but not overlapping with the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I.).
Regarding claim 7, Chen, Kondoh, Dong, Guo, and Han teach the method of claim 1 above, but Chen is silent regarding the speed of mechanical agitation during step S7. However, Chen generally does teach using a a stirring speed of 100-300 r/min, which overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.). would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the stir speed of 100-300 r/min as a starting point, in view of the substantially similar materials and temperatures used.
	With regard to the claimed duration of 3-5 mins, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed duration of 3-5 min, as it would simply be a matter of routine experimentation to determine the appropriate duration for mixing in order to ensure that the reagents are fully used, the reaction is complete, without stirring for additional time in order to be more efficient with time and save costs.
	Regarding claim 8, Chen, Kondoh, Dong, Guo, and Han teach the method of claim 1 above, but Chen is silent regarding the pouring temperature range. However, it nonetheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed pouring temperature of 705-710°C in view of the substantially similar materials being used (an aluminum alloy reinforced with TiB2), absent an indication that the claimed temperature range is critical. Casting aluminum alloys is a routine process in the metallurgical arts; aluminum inherently has a melting temperature of about 660°C, so it would have been obvious to choose any temperature above 660°C, such as the claimed 705-710°C.
	Regarding claim 9, Chen, Kondoh, Dong, Guo, and Han teach the method of claim 1 above, but Chen, Kondoh, and Dong are silent regarding the stirring and gassing for 5 min and the ultrasonic treatment being performed at 20.1 kHz for 10 min. 
	Guo teaches the stirring and degassing limitations as discussed above, but does not explicitly teach the duration of degassing. However, with regard to the claimed duration of 5 mins, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed duration of 5 min, as it would simply be a matter of routine experimentation to determine the appropriate stirring and degassing duration in order to ensure that the mixture is uniform and free of gasses which could introduce pores/voids that would deteriorate the mechanical properties, without stirring/degassing for additional time in order to be more efficient with time and save costs.
	Guo is silent regarding the claimed ultrasonic treatment frequency or duration.
	
Han teaches a method of producing particulate-reinforced composites (Abstract) and further teaches using ultrasonic vibration treatments to change the morphology of the reinforcement phase from being long and rod-like/needle-like to being spherical or blocky [0023], [0032], which leads to better mechanical properties in a composite [0032]. Han further teaches using a frequency of about 20 kHz, which is close, but not overlapping with the claimed 20.1 kHz, [0027], [0031]. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I.). With regard to the claimed duration of 10 mins, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed duration of 10 min, as it would simply be a matter of routine experimentation to determine the appropriate duration in order to ensure that the reinforcement phase is eventually at the correct particle morphology, without performing treatment for additional time in order to be more efficient with time and energy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo to include the step of using ultrasound vibration treatment technique to break up the large sized reinforcement phase particles into smaller, morphologically spherical/blockier particles, in order to predictably improve the mechanical properties [0032].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735